United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-2703
                       ___________________________

                KCI Auto Auction, Inc., a Missouri Corporation

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

Alonzo Anderson, an individual residing in Kansas, also known as Alonso Anderson

                      lllllllllllllllllllllDefendant - Appellant

 Danny Ephrem, an individual residing in Kansas; David Ephrem, an individual
residing in Kansas; Jason Ephrem, an individual residing in Kansas; J.J. Ephrem,
an individual residing in Kansas; Tom Ephrem, an individual residing in Kansas;
 Angelo Jefferson, an individual residing in Kansas; Barry Ristick, an individual
   residing in Kansas; Lucky 7 Used Cars, L.L.C., a Kansas Limited Liability
 Company, also known as Lucky 7 Used Car Sales LLC; Lucky 7 Discount Auto
  Sales, LLC, a Kansas Limited Liability Company; Quality Used Cars LLC, a
                        Kansas Limited Liability Company

                            lllllllllllllllllllllDefendants
                                    ____________

                   Appeal from United States District Court
                for the Western District of Missouri - St. Joseph
                                ____________

                            Submitted: May 11, 2020
                              Filed: May 14, 2020
                                 [Unpublished]
                                 ____________
Before COLLOTON, BEAM, ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

       Alonzo Anderson appeals the district court’s1 denial of his Federal Rule of
Civil Procedure 60(b) motion. Upon careful review of the record, we conclude that
the district court did not abuse its discretion in denying the motion. See Noah v.
Bond Cold Storage, 408 F.3d 1043, 1045 (8th Cir. 2005) (court reviews denial of
Rule 60(b) motion for abuse of discretion; Rule 60(b) authorizes relief in only most
exceptional cases). Accordingly, we affirm. See 8th Cir. 47B.
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                        -2-